DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/26/2021 has been entered.  Claims 1, 3-8, and 10-25 are pending in the application.  Claims 2 and 9 have been cancelled.  Claims 10-17 and 23-24 remain withdrawn.  The amendments to the claims overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/30/2020.

Claim Objections
Claims 3-8, 18-22, and 25 are objected to because of the following informalities:  
-Please correct the preambles of dependent claims 3-8, 18-22, and 25 from: “A system as recited in Claim X” to “The system as recited in claim X”.  This correction includes changing “A” to “The” and removing the capitalization of “claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 18-19, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastri et al. (US Patent No. 9,387,295).
Regarding claim 1, Mastri discloses a system for performing an endoscopic surgical procedure in a surgical cavity (see col. 2 lines 17-19, Fig. 1), comprising:
a gas delivery device (12) configured to deliver a flow of pressurized gas to a gas delivery lumen (lumen connecting pump 20 to inlet port 92) extending therefrom (see col. 10 lines 11-14, Fig. 11);
a gaseous sealing module (30) communicating with a distal end of the gas delivery lumen (lumen connecting pump 20 to inlet port 92, see col. 10 lines 11-14, Fig. 11) and configured to generate a gaseous seal within a gas sealed lumen (32) extending therefrom (see col. 6 lines 48-61), wherein the gaseous sealing module (30) includes a housing (50) that supports a nozzle tube (180) defining a plurality of circumferentially spaced apart gas jets (187) for accelerating pressurized gas received from the gas delivery lumen (lumen connecting pump 20 to inlet port 92) to generate the gaseous seal within the 
an access port (34) communicating with a distal end of the gas sealed lumen (32), wherein the access port (34) provides mechanically sealed instrument access to the surgical cavity and communication between the gas sealed lumen (32) and the surgical cavity so as to maintain a stable pressure within the surgical cavity by way of the gaseous seal within the gas sealed lumen (32) (see col. 6 lines 48-61, Fig. 1), and wherein the access port (34) facilitates smoke evacuation from the surgical cavity (access port 34 delivers pressurized gas in a sealed manner to the surgical cavity - which requires that excess gas/smoke must be removed or "pushed out" from the surgical cavity by another access port 38 in order to maintain a stable surgical cavity pressure (see col. 10 lines 30-36, col. 10 line 60 - col. 11 line 3, Fig. 14).  In that way, the sealed access port 34 "facilitates" smoke evacuation from the surgical cavity).

Regarding claim 3, Mastri discloses the system as recited in claim 1, wherein the gas delivery device (12) includes a pump (20) for delivering pressurized gas to the gas delivery lumen (lumen connecting pump 20 to inlet port 92, see col. 10 lines 11-14, Fig. 11) and for receiving gas from the gas return lumen (lumen connecting exit port 96 to pump 20, see col. 10 lines 43-54, Fig. 13).

Regarding claim 4, Mastri discloses the system as recited in claim 1, wherein the access port (34) includes a valve sealed proximal housing (330) for providing mechanically sealed instrument access to the surgical cavity (see col. 10 lines 59-66 & col. 11 lines 12-14, Fig. 14-16).

Regarding claim 5, Mastri discloses the system as recited in claim 1, wherein the gas delivery device (12) includes an insufflator (20) for delivering insufflation gas to a second access port (38) through an insufflation lumen (36) (see col. 9 lines 57-67, Fig. 1 & 10).

Regarding claim 7, Mastri discloses the system as recited in claim 1, wherein the gas delivery lumen (lumen connecting pump 20 to inlet port 92) and the gas return lumen (lumen connecting exit port 96 to pump 20) communicate with a filter assembly (filter elements 120 and 150, see col. 10 lines 12-18 & lines 30-42) that is dimensioned and configured for reception within the gas delivery device (12) (see Fig. 1 & 5).

Regarding claim 8, Mastri discloses the system as recited in claim 1, wherein the gaseous sealing module (30) includes a vented housing (50) for facilitating air entrainment from atmosphere into the surgical cavity and gas release to atmosphere from the surgical cavity (via breathing tube 165, see col. 9 lines 32-38).

Regarding claim 18, Mastri discloses the system as recited in claim 1, wherein the housing (50) of the gaseous sealing module (30) is configured such that the gas delivery lumen (lumen connecting pump 20 to inlet port 92) and the gas return lumen (lumen connecting exit port 96 to pump 20) are arranged in parallel to an output (72) for the gas sealed lumen (32) (see Fig. 11).

Regarding claim 19, Mastri discloses the system as recited in claim 18, wherein the gas delivery lumen (lumen connecting pump 20 to inlet port 92) and the gas return lumen (lumen connecting exit port 96 to pump 20) are arranged to interface with the housing (50) of the gaseous sealing module (30) in a parallel configuration (see Fig. 11).

Regarding claim 21, Mastri discloses the system as recited in claim 18, wherein the housing (50) of the gaseous sealing module (30) comprises a two-part housing assembly having a proximal sub-assembly (90) connected to and communicating with the gas delivery lumen (lumen connecting pump 20 to inlet port 92) and the gas return lumen (lumen connecting exit port 96 to pump 20), and a distal sub-assembly (70) connected to and communicating with the gas sealed lumen (32) (see col. 7 lines 31-51, Fig. 3-4).

Regarding claim 22, Mastri discloses the system as recited in claim 1, wherein the housing (50) of the gaseous sealing module (30) a vented pathway (via breathing tube 165) that facilitates gas exchange, including but not limited to, air entrainment from 

Regarding claim 25, Mastri discloses the system as recited in claim 22, wherein the vented pathway (via breathing tube 165) is arranged in parallel to the gas sealed lumen (32) (see Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US Patent No. 9,387,295), as applied to claim 5 above, in view of Ott et al. (US Patent Application Publication No. 2014/0180198).
Regarding claim 6, Mastri discloses the system as recited in claim 5.  However, Mastri is silent as to the second access port (38) including a valve sealed proximal housing for providing sealed instrument access to the surgical cavity.
Ott discloses an access port (10, see Fig. 1) including a valve sealed proximal housing (housing 12 sealed by valve 24) for providing sealed instrument access to the surgical cavity (see par. [0052]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US Patent No. 9,387,295), as applied to claim 18 above, in view of Mastri et al. (US Patent Application Publication No. 2015/0196722, hereinafter referred to as “Mastri 2015”).
Regarding claim 20, Mastri discloses the system as recited in claim 18.  However, Mastri fails to disclose that the gas delivery lumen and the gas return lumen are arranged to interface with the housing of the gaseous sealing module in a concentric configuration.
Mastri 2015 discloses a system for performing endoscopic surgical procedures (see Fig. 7a-7b) wherein a gas delivery lumen (34a) and a gas return lumen (34b) are arranged to interface with a housing of a gaseous sealing module (6) in a concentric configuration (see Fig. 7a-7b, where tubes 34a-b interface with the third coupling 32 - see generally in Fig. 6 and at 34 in Fig. 7a - in a concentric configuration).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the gas delivery and return lumens to be in a concentric configuration in order to provide a single coupling between the housing and the gas delivery and return lumens (see Mastri 2015 par. [0043]) rather than two separate couplings.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 18-22, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment to claim 1 regarding “the gaseous sealing module includes a housing that supports a nozzle tube defining a plurality of spaced apart gas jets for accelerating pressurized gas…to generate the gaseous seal” changes the scope of the claims, necessitating a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783